Citation Nr: 1047784	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, 
and from November 1984 to November 1987.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which denied service connection for PTSD.
The Board recognizes that the Veteran's claim was initially 
characterized as service connection for PTSD.  However, claims 
for service connection for one psychiatric disability encompass 
claims for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Accordingly, the 
Board finds that the issue on appeal is most appropriately 
characterized as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional development.

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  38 C.F.R. 
§ 4.125(a) (2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition under the criteria of DSM-IV in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).
VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

In this case, the Veteran contends that he suffers from PTSD that 
developed as a result of multiple in-service stressors in 
Vietnam.  Specifically, he has reported exposure to enemy attacks 
upon his base when he arrived in Vietnam; exposure to rocket and 
mortar attacks at Camp Enari in or around June 1969; fighting to 
protect a perimeter from incoming aggression; and being shot at 
by a sniper while on a convoy to a forward area from Camp Enari.  
The Veteran has also reported seeing the heads of beheaded Viet 
Cong soldiers on fence posts.  

The Veteran was afforded a VA PTSD examination in September 2008.  
A VA psychologist diagnosed PTSD based on the Veteran's reported 
in-service stressors that he experienced while assigned to the 
4th Battalion, 42nd Artillery Regiment, 4th Infantry Division in 
Vietnam.  Those reported stressors included exposure to sniper 
fire and rocket and mortar attacks.  In particular, the Veteran 
mentioned an attack on Camp Enari in June 1969.  The Veteran 
reported his military occupational specialties (MOS) during his 
Vietnam service to include cook, secondary artillery, and guard 
duty.

Although the Veteran has a diagnosis of PTSD from a VA 
psychologist, and the diagnosis was based on his asserted combat-
related stressors, there is insufficient evidence of record at 
this time to determine whether the Veteran's claimed stressors 
are consistent with the places, types, and circumstances of the 
Veteran's service, as the available service records do not 
disclose the Veteran's unit assignments and locations while in 
Vietnam.

The Veteran's Form service separation form reveals that he served 
in Vietnam from May 1969 to May 1970, and that his last 
assignment during his first period of active duty was with the 
2nd Armored Division at Fort Hood, Texas.  Available service 
personnel records show that his MOS was cook and do not otherwise 
denote combat or any traumatizing event during that time period.  
He received the National Defense Service Medal, the Vietnam 
Service Medal with two Bronze Stars, the Vietnam Campaign Medal, 
and a Good Conduct Medal.  But while commendable, none of those 
medals is prima fascia evidence of his engagement in combat 
against enemy forces.

The Board is cognizant of the RO's October 2008 finding that none 
of the Veteran's reported stressors were capable of verification.  
That finding was predicated on the absence of specific 
information concerning the dates, locations, and units with which 
the Veteran served in Vietnam.  However, as the Veteran has 
provided information regarding specific dates and locations for 
at least two of his stressors, the Board observes that, with 
further development of the record as it pertains to the Veteran's 
first period of active duty, those asserted stressors may be 
capable of verification or found to be consistent with the 
places, types, and circumstances of his service.  38 C.F.R. 
§ 3.304(f)(3) (2010); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Accordingly, the Board finds that remand is in order so that 
further attempts may be made to secure service personnel records 
and service treatment records from the Veteran's first period of 
active duty from June 1968 to June 1971 in order to ascertain 
information concerning his specific unit assignments in Vietnam.  
Although the RO made previous efforts to obtain service records, 
it appears that a response was received only from the National 
Guard, and not from the National Personnel Records Center (NPRC).  
Absent a response from NPRC, it is unclear whether those records 
are unavailable or do not exist, and whether further efforts 
would be futile.  The Board also finds that the Veteran should be 
given the opportunity to provide alternate forms of evidence to 
support his claim, such as statements from veterans who served 
with him in Vietnam and can verify his claimed unit assignments, 
such as the 4th Battalion, 42nd Field Artillery Regiment, 4th 
Infantry Division, and the dates and locations of such 
assignments.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination). 

Although the Veteran has already undergone a VA examination with 
respect to his claim, the etiology of his current psychiatric 
symptoms has not been established.  In light of the foregoing, 
the Board finds that an additional VA examination is necessary to 
fully and fairly assess the merits of the Veteran's claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  That examination should include a review of all 
pertinent evidence in the claims folder.  38 C.F.R. § 4.1 (2010).  
It should also be conducted in accordance with the revised PTSD 
regulations.  38 C.F.R. § 3.159(c)(4) (2010).  The VA examiner 
should opine as to whether that disorder is based upon a 
confirmed in-service stressor, or any other in-service stressors 
related to his fear of hostile military or terrorist activity.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with the opportunity 
to submit additional information regarding 
specific units to which he was attached 
while serving in Vietnam and buddy 
statements that verify his attachment to 
these units, and any other information in 
his possession that substantiates that he 
was located at Camp Enari, or any other 
base, when it was subjected to enemy fire.

2.	Contact the National Personnel Records 
Center, or any other appropriate service 
department office, and obtain additional 
service medical and personnel records, 
particularly those documenting the 
Veteran's first period of active duty from 
June 1968 to June 1971.  A negative 
response is required.  All efforts to 
obtain the records should be documented in 
the claims file.  If it is determined that 
the records are unavailable and that 
further efforts would be futile, provide 
the Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

3.	After the above development has been 
completed, schedule the Veteran for a VA 
examination with a VA psychiatrist or 
psychologist to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The VA examiner's opinion should 
specifically address the following: 

a)  Diagnose all current psychiatric 
disabilities.  Provide a full multi-
axial diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

b)  If a diagnosis of PTSD is 
warranted, state whether that 
diagnosis is related to the Veteran's 
fear of hostile military or terrorist 
activity.  Fear of hostile military or 
terrorist activity means that a 
Veteran experienced, witnessed, or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the Veteran or others, such as from an 
actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response 
to the event or circumstance involved 
a psychological or psycho-
physiological state of fear, 
helplessness, or horror.

c)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability was 
caused or aggravated by the Veteran's 
period of active service.

4.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

